38 F.3d 1220NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Rick CAPPS, Petitioner-Appellant,v.Michael CARR;  Attorney General of the State of Oklahoma,Respondents-Appellees.
No. 94-7046.
United States Court of Appeals, Tenth Circuit.
Oct. 20, 1994.

ORDER AND JUDGMENT1
Before SEYMOUR, Chief Judge, McKAY and BALDOCK, Circuit Judges.2


1
Petitioner Rick Capps appeals the district court's denial of his petition for writ of habeas corpus, 28 U.S.C. 2254.  We have jurisdiction under 28 U.S.C. 1291.


2
In May 1989, Petitioner was sentenced to twenty years imprisonment upon pleading guilty to two counts of obtaining merchandise by bogus check, after two or more former felony convictions, and one count of bail jumping--appearance bond, after two or more former felony convictions.  Petitioner did not seek to withdraw his guilty plea, nor did he file a direct appeal.  In July 1993, Petitioner filed an application for post-conviction relief in state district court.  The state court denied Petitioner's application.  The Oklahoma Court of Criminal Appeals affirmed.


3
Petitioner thereafter filed the present action in federal district court seeking habeas relief.  The district court denied the petition and Petitioner now appeals.


4
We have reviewed the record and the briefs and we are not persuaded that the district court should be reversed.  We therefore AFFIRM.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 Both parties waived oral argument.  The case is therefore ordered submitted on the briefs